Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The information disclosure statement filed 11 May 2021 filed with issue fee has been considered.
United States Patent Application Publication No.: 2018/0288091 A1 (DORON et al.) provides teachings relevant to attack mitigation in a similar environment to that of the Present Application where conditions are monitored for an attack and mitigations resources are activated so long as the system telemetries indicate that the system is still under threat. However this does not antedate or render obvious with the other prior art of record the claimed Invention of the Present Application.
The Present Application claims a novel means of applying/embedding a serverless defender function. The serverless defender is deployed as a bundle to the target locations where it hooks in at the system call level directly applying its security policy live at run time.
The other listed reference United States Patent No.: 10/951,648 B2 is the issued United States Patent of DORON et al.
Claims 1-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434